DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-7, 16-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear whether the X-ray diffraction spectrum belongs to the formed polarizer, the polarizer-forming composition containing the polymer liquid crystal compound and the dichroic material, or just the polymer liquid crystal compound.  For the purposes of examination, the X-ray diffraction spectrum is treated as belonging to the formed polarizer.  Clarification with relevant citation(s) from the specification are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12 of copending Application No. 16/907,822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are fully encompassed by the presently examined claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2-5, 14-15, 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12 of copending Application No. 16/907,822 (reference application), as applied to claims 1, 8-13 above, and further in view of Takeuchi (US 2007/0286968).
Regarding claims 2-3, 18-20, the conflicting claims are silent regarding a crystallization temperature of the polymer liquid crystal compound.
However, Takeuchi teaches that a crystallization temperature (mp, Table 1 [0116], melting point [0113]) of a polymer liquid crystal compound (polymerized liquid crystal compound in Table 1 [0116]) can be as low as 60°C ((I-4), Table 1 [0116]), which is within the claimed ranges of  120°C or lower, and 95°C or lower, for the purpose of providing the desired operating temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polymer liquid crystal compound of the conflicting claims, 
Regarding claims 4-5, 14-15, Takeuchi teaches the crystallization temperature of the polymer liquid crystal compound of 60°C, as described above.  Accordingly, the polarization-forming composition containing the polymer liquid crystal compound is expected to have a same or similar crystallization temperature of 60°C, which is within the claimed ranges of 100°C or lower, and 85°C or lower, for the purpose of providing the desired operating temperatures, as described above. 
Claims 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12 of copending Application No. 16/907,822 (reference application), as applied to claims 1, 8-13 above, and further in view of Iwahashi (US 2011/0177315).
The conflicting claims are silent regarding a peak A with a half-width less than 2° and an intensity of 500 cps or higher, and a peak B with a half width of 2° or greater as observed in an X-ray diffraction spectrum of the polarizer.
However, Iwahashi teaches that an X-ray diffraction spectrum of a polarizer (polarizing film [0295]) formed from a polarizer-forming composition containing a polymer (polymerizable [0083]) liquid crystal compound (has liquid crystallinity [0053]) that is horizontally aligned (homogeneous alignment [0322]), exhibits a peak A with a half-width that is less than 2° (peak 1, Fig. 2) and a peak B with a half width that is within a range of 2° or greater (peak 2, Fig. 2), where an intensity of the peak A is relatively large (peak 1, Fig. 2) such that the intensity of the peak A is expected to be well within the claimed range of 500 cps or higher, for the purpose of providing the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizer of the conflicting claims, with an X-ray diffraction spectrum that exhibits a peak A with a half-width that is less than 2° and a peak B with a half width that is within a range of 2° or greater, where an intensity of the peak A is within a range of 500 cps or higher, in order to obtain the desired highly ordered alignment, resulting in a high polarizing efficiency, as taught by Iwahashi.
Claims 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-12 of copending Application No. 16/907,822 (reference application), as applied to claims 2-5, 14-15, 18-20 above, and further in view of Iwahashi (US 2011/0177315).
The conflicting claims are silent regarding a peak A with a half-width less than 2° and an intensity of 500 cps or higher, and a peak B with a half width of 2° or greater as observed in an X-ray diffraction spectrum of the polarizer.
However, Iwahashi teaches that an X-ray diffraction spectrum of a polarizer (polarizing film [0295]) formed from a polarizer-forming composition containing a polymer (polymerizable [0083]) liquid crystal compound (has liquid crystallinity [0053]) that is horizontally aligned (homogeneous alignment [0322]), exhibits a peak A with a half-width that is less than 2° (peak 1, Fig. 2) and a peak B with a half width that is within a range of 2° or greater (peak 2, Fig. 2), where an intensity of the peak A is relatively large (peak 1, Fig. 2) such that the intensity of the peak A is expected to be well within the claimed range of 500 cps or higher, for the purpose of providing the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizer of the conflicting claims, with an X-ray diffraction spectrum that exhibits a peak A with a half-width less than 2° and a peak B with a half width of 2° or greater, where an intensity of the peak A is within a range of 500 cps or higher, in order to obtain the desired highly ordered alignment, resulting in a high polarizing efficiency, as taught by Iwahashi.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 8-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hida, WO 2016/060174 (US 2017/0240810), as evidenced by Takeuchi (US 20070286968).
Regarding claim 1, Hida teaches a polarizer (polarizing film [0069]) which is formed of a polarizer-forming composition containing a polymer liquid crystal compound (polymerization reaction ([0083] of polymerizable liquid crystal compound [0069]) and a dichroic material (Compound (1) functions as a dichroic dye [0069]), wherein the polymer liquid crystal compound is a thermotropic liquid crystal ([0084]) and a crystalline polymer since it exhibits a Bragg peak derived from a crystal phase in X-ray diffractometry ([0087]), for the purpose of providing the desired order of alignment (higher degree of orientation order [0087]), and the polymer liquid crystal compound and the dichroic material are horizontally aligned (horizontally orientate [0135]).  

    PNG
    media_image1.png
    92
    618
    media_image1.png
    Greyscale

Regarding claim 8, Hida teaches that the polymer liquid crystal compound is formed by polymerizing a polymerizable liquid crystal compound represented by formula (4) ([0089]), a species of which is the compound ((4-4) [0105]) shown above, which, when polymerized, has a repeating unit represented by Formula (1) of Applicant, where 2-CH2)- which represents a main chain of the repeating unit, L1 of Applicant = -O- which is a divalent linking group, SP1 of Applicant = -(CH2)11-O- which is a spacer group, M1 of Applicant =  -C6H4-C(O)O-C6H4-C(O)O-C6H4- which is a mesogen group, and T1 of Applicant = -OC6H13 which is a terminal group.
Regarding claim 9, Hida teaches that the mesogen group represented by M1 of Applicant in Formula (I) of Applicant is -C6H4-C(O)O-C6H4-C(O)O-C6H4- which contains three aromatic hydrocarbon groups ((4-4) [0105] shown above).
Regarding claim 11, although Hida teaches in this example that the terminal group is -OC6H13 ((4-4) [0105] shown above), Hida teaches that the terminal group can also be a methoxy group (V1 = –CH2-, alkanediyl group having 1 to 20 carbon atoms [0095], U1 = hydrogen atom [0092] and W1 = -O- ([0094] of compound (4): U1V1W1X1Y1X2Y2X3W2V2U2 (4) [0089]), for the purpose of providing the desired modification of liquid crystalline properties.
Regarding claim 12, Hida teaches that the polymer liquid crystal compound can have two kinds of repeating units represented by Formula (1) of Applicant (two or more kind compounds (4) [0107]), in one repeating unit (of polymerized compound ((4-4) [0105]), T1 of Applicant in Formula (1) of Applicant represents an alkoxy group -OC6H13 ((4-4) [0105]), and in the other repeating unit (of polymerized compound ((4-1) [0105])), T1 of Applicant in Formula (1) of Applicant represents a polymerizable group which is other than the alkoxy group.
Regarding claim 13, Hida teaches an image display device (display device [0230]) comprising the polarizer (polarizing film [0230]).
Claims 2-5, 10, 14-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hida as applied to claims 1, 8-9, 11-13 above, and further as evidenced by, or in view of Takeuchi (US 2007/0286968).
Hida teaches the polarizer formed of the polarizer-forming composition containing the polymer liquid crystal compound and the dichroic material which are horizontally aligned, as described above.  
Regarding claims 2-3, although Hida is silent regarding a crystallization temperature of the polymer liquid crystal compound, since a crystallization temperature of a polymer liquid crystal compound is either at, or lower than a phase transition temperature from a nematic phase to a smectic phase, the crystallization temperature of the polymer liquid crystal compound of Hida is expected to be the same as, or lower than that of the phase transition temperature from nematic phase to smectic phase which is 80°C ([0286]) and hence is within the claimed ranges of 120°C or lower, 95°C or lower, for the purpose of providing the desired operating temperatures. as evidenced by Takeuchi.
Takeuchi teaches that a crystallization temperature (mp, Table 1 [0116], melting point [0113]) of a polymer liquid crystal compound (polymerized liquid crystal compound in Table 1 [0116]) is much lower than its phase transition temperature from nematic phase to smectic phase (SmA-N, Table 1 [0116]), and can be as low as 60°C ((I-4), Table 1 [0116]), which is within the claimed ranges of  120°C or lower and 95°C or lower, for the purpose of providing the desired operating temperatures.



    PNG
    media_image1.png
    92
    618
    media_image1.png
    Greyscale

Regarding claim 10, Hida teaches in the one example that the spacer group represented by SP1 of Applicant in Formula (1) of Applicant is -(CH2)11-O- ((4-4) [0105] shown above), and that it can also be -(CH2)6-O- (V1 = 6 –CH2-, alkanediyl group having 1 to 20 carbon atoms [0095], U2 = polymerizable group ([0093] and W1 = -O- ([0094] of compound (4): U1V1W1X1Y1X2Y2X3W2V2U2 (4) [0089]), for the purpose of providing the desired liquid crystalline properties.

    PNG
    media_image2.png
    77
    292
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    51
    244
    media_image3.png
    Greyscale

Takeuchi teaches that in a polymer liquid crystal compound, instead of *-(CH2)6-O-* (part of (I-26) shown on the left), a spacer group represented by SP1 of Applicant can be *-(CH2-CH2O)3-* (part of (I-32) shown above on the right), for the purpose of modifying the liquid crystalline properties.
2-CH2O)3-* as the spacer group SP1, in order to obtain the desired modification of liquid crystalline properties, as taught by Takeuchi.
Regarding claim 18, Hida teaches that the polymer liquid crystal compound is formed by polymerizing a polymerizable liquid crystal compound represented by formula (4) ([0089]), a species of which is the compound ((4-4) [0105]) shown above, which, when polymerized, has a repeating unit represented by Formula (1) of Applicant, where P1 of Applicant = -(CH2-CH2)- which represents a main chain of the repeating unit, L1 of Applicant = -O- which is a divalent linking group, SP1 of Applicant = -(CH2)11-O- which is a spacer group, M1 of Applicant =  -C6H4-C(O)O-C6H4-C(O)O-C6H4- which is a mesogen group, and T1 of Applicant = -OC6H13 which is a terminal group.
Regarding claim 19, Hida teaches that the mesogen group represented by M1 of Applicant in Formula (I) of Applicant is -C6H4-C(O)O-C6H4-C(O)O-C6H4- which contains three aromatic hydrocarbon groups ((4-4) [0105] shown above).
Regarding claim 20, Hida teaches an image display device (display device [0230]) comprising the polarizer (polarizing film [0230]).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hida as applied to claims 1, 8-9, 11-13 above, and further in view of Iwahashi (US 2011/0177315).
Hida teaches the polarizer formed of the polarizer-forming composition containing the polymer liquid crystal compound and the dichroic material which are 
However, Iwahashi teaches that an X-ray diffraction spectrum of a polarizer (polarizing film [0295]) formed of a polarizer-forming composition containing a polymer (polymerizable [0083]) liquid crystal compound (has liquid crystallinity [0053]) that is horizontally aligned (homogeneous alignment [0322]), exhibits a peak A with a half-width less than 2° (peak 1, Fig. 2) and a peak B with a half width of 2° or greater (peak 2, Fig. 2), where an intensity of the peak A is relatively large (peak 1, Fig. 2) such that the intensity of the peak A is expected to be well within the claimed range of 500 cps or higher, for the purpose of providing the desired highly ordered alignment ([0290]) resulting in a high polarizing efficiency (high functions as a polarizing film [0295]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizer of Hida, with an X-ray diffraction spectrum that exhibits a peak A with a half-width less than 2° and a peak B with a half width of 2° or greater, where an intensity of the peak A is within a range of 500 cps or higher, in order to obtain the desired highly ordered alignment, resulting in a high polarizing efficiency, as taught by Iwahashi.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hida, as evidenced by Takeuchi, as applied to claims 2-5, 10, 14-15, 18-20 above, and further in view of Iwahashi (US 2011/0177315).

However, Iwahashi teaches that an X-ray diffraction spectrum of a polarizer (polarizing film [0295]) formed of a polarizer-forming composition containing a polymer (polymerizable [0083]) liquid crystal compound (has liquid crystallinity [0053]) that is horizontally aligned (homogeneous alignment [0322]), exhibits a peak A with a half-width that is less than 2° (peak 1, Fig. 2) and a peak B with a half width that is within a range of 2° or greater (peak 2, Fig. 2), where an intensity of the peak A is relatively large (peak 1, Fig. 2) such that the intensity of the peak A is expected to be well within the claimed range of 500 cps or higher, for the purpose of providing the desired highly ordered alignment ([0290]) resulting in a high polarizing efficiency (high functions as a polarizing film [0295]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the polarizer of Hida, with an X-ray diffraction spectrum that exhibits a peak A with a half-width that is less than 2° and a peak B with a half width that is within a range of 2° or greater, where an intensity of the peak A is within a range of 500 cps or higher, in order to obtain the desired highly ordered alignment, resulting in a high polarizing efficiency, as taught by Iwahashi.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782